DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-15 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 11-14 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2014/0191084 by Gambino.

Regarding claim 1, Gambino discloses an ice detection for an aircraft surface, comprising:
A sensor assembly comprising a plurality of temperature sensitive elements configured to be arranged at respective points on the aircraft surface (paragraph 51 discusses the materials of heater modules 12 and using temperature difference to detect ice-containing areas);
A control unit arranged to receive signals indicative of a temperature sensed by each of the temperature sensitive elements (controller 125);
A signal conducting bus to transmit signals from the temperature sensitive elements to the control unit (paragraph 62 discloses “All of the modules on one wing may be connected to a common power bus line between sets of modules.  The common bus and the control lines may lead back to the fuselage for power, switching and interrogation electronics”);
Means for providing power to the sensor assembly (paragraph 63 discloses “Power may be supplied to the heater 20 through the power lines 21”); and
A multiplexer arranged to multiplex the signals from the plurality of temperature sensitive elements into a single signal for transmission on the signal conducting bus to the control unit (paragraph 58 discloses “The heater modules may be connected to a multiplexing switching system for ice detection”).

Regarding claim 2 (dependent on claim 1)¸ Gambino discloses the temperature sensitive elements are resistive temperature sensors.  Paragraph 51 discloses “materials with positive or negative temperature coefficients of resistance (TCR) may be used to detect ice”.  				

Regarding claim 3 (dependent on claim 2), Gambino discloses the temperature sensitive elements are three-wire resistive temperature detectors.  Figure 2 shows heater 20 having wires 21, 22, and 26.

Regarding claims 4 (dependent on claim 1) and 5 (dependent on claim 1), Gambino discloses the signals being voltage signals or current signals.  Paragraph 65 discloses “By measuring the voltage drop across the heater 31 (V1) and by using a shunt 32 to determine the current through the heater 31 (I=V2/Rshunt), the heater 31 resistance may be determined during testing (Rheater=V1/I).    			

Regarding claims 8 (dependent on claim 1) and 9 (dependent on claim 1), Gambino discloses the received signals are evaluated to control a heating device or a de-icing device.  Paragraph 51 discloses “This difference may manifest as a change in the module voltage for ice-containing areas (e.g., magnitude and sign a function of the chosen material), thus representing the detection component of the system.  Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”.  

Regarding claim 11 (dependent on claim 1), Gambino discloses the signals are evaluated by means of a comparison with a predetermined threshold.  Claim 17 discloses “wherein analyzing the determined rate of change for the resistance of the heater element includes comparing the determined rate of change to a predetermined threshold”.  

Regarding claim 12 (dependent on claim 1), Gambino discloses the signals are evaluated by means of a detection and discrimination algorithm.  Paragraph 51 discloses “This difference may manifest as a change in the module voltage for ice-containing areas (e.g., magnitude and sign a function of the chosen material), thus representing the detection component of the system.  Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”.  

Regarding claim 13, Gambino discloses a method of operating an ice detection system comprising:
Detecting temperatures at a plurality of locations on an aircraft surface (heater modules 12);
Combining the detected temperatures into a single multiplexed signal (paragraph 58 discloses “The heater modules may be connected to a multiplexing switching system for ice detection”) for transmission to a control unit (controller 125);
Evaluating the temperatures at the control unit, identifying temperatures indicative of ice formation based on the comparison; and identifying the location at which such temperatures were detected (paragraph 51 discloses “This difference may manifest as a change in the module voltage for ice-containing areas (e.g., magnitude and sign a function of the chosen material), thus representing the detection component of the system.  Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”).

Regarding claim 14 (dependent on claim 13)¸ Gambino discloses operating a heater or de-icing device at the identified location(s) based on the detected temperatures.  Paragraph 51 discloses “This difference may manifest as a change in the module voltage for ice-containing areas (e.g., magnitude and sign a function of the chosen material), thus representing the detection component of the system.  Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”
						
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2014/0191084 by Gambino in view of US Patent Number 5,763,858 to Jones.

Regarding claims 6 (dependent on claim 1) and 7 (dependent on claim 6), Gambino does not disclose the means for providing power to the sensor assembly providing power to the multiplexer via a step down regulator, wherein the step down regulator is a Zener voltage regulator, a linear voltage regulator or a power switching voltage regulator.  However, this limitation is taught by Jones.  Jones discloses an anti-ice system, and column 9, lines 48-52 disclose “The back-to-back connected Zener diodes 146 and 148 limit the voltage supplied to interconnection wiring 60 in the event that Remote Control 54 is missing or becomes accidently disconnected”.  It would be obvious to a person having ordinary skill in the art to modify Gambino using the teachings from Jones in order to prevent excess voltage from being supplied to the heater modules.  

Claims 10 and 15 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2014/0191084 by Gambino in view of US Patent 5,191,791 to Gerardi.

Regarding claim 10 (dependent on claim 1), Gambino does not disclose an alarm is triggered based on the signals.  However, this limitation is taught by Gerardi.  Column 20, lines 15-19 disclose “the signal(s) output by sensor array 400 may be processed to yield numerous displays as well as alarms or warnings indicating certain conditions.  Alarms may be output indicating the existence of potential stall conditions and ice thickness”.  It would be obvious to a person having ordinary skill in the art to modify Gambino using the teachings from Gerardi in order to alert the pilot in case of dangerous conditions.

Regarding claim 15(dependent on claim 13), Gambino does not disclose triggering an alarm based on the identified temperatures.  However, this limitation is taught by Gerardi.  Column 20, lines 15-19 disclose “the signal(s) output by sensor array 400 may be processed to yield numerous displays as well as alarms or warnings indicating certain conditions.  Alarms may be output indicating the existence of potential stall conditions and ice thickness”.  It would be obvious to a person having ordinary skill in the art to modify Gambino using the teachings from Gerardi in order to alert the pilot in case of dangerous conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642